Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/20/2021.  Claim 1 is currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement filed on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.

Claim Rejections – 35 USC § 101
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent 10,534,962. This is a statutory double patenting rejection.

Instant Application
Claim 1
US Patent 10,534,962
Claim 1
A method comprising: generating a 3D-model of a real-world space based on a collection of photo-realistic images, of the real-world space, that were captured in the real world; based on spatial location and orientation information associated with a particular photo- realistic image, determining a portion of the 3D-model to which a target region of the particular photo-realistic image maps; based on spatial location and orientation information associated with photo-realistic images in the collection of photo-realistic images, determining a plurality of source-regions that map to the portion of the 3D-model; and assigning a particular classification to the target region based, at least in part, on classifications assigned to the plurality of source-regions; wherein the method is performed by one or more computing devices.
A method comprising: generating a 3D-model of a real-world space based on a collection of photo-realistic images, of the real-world space, that were captured in the real world; based on spatial location and orientation information associated with a particular photorealistic image, determining a portion of the 3D-model to which a target region of the particular photo-realistic image maps; based on spatial location and orientation information associated with photo-realistic images in the collection of photo-realistic images, determining a plurality of source-regions that map to the portion of the 3D-model; and assigning a particular classification to the target region based, at least in part, on classifications assigned to the plurality of source-regions; wherein the method is performed by one or more computing devices.


Table 1

5.	As can be seen by table 1, claim 1 of the instant application claims the same invention as claim 1 of US Patent 10,534,962, and therefore is rejected under 35 U.S.C. 101 for statutory double patenting.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664